 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AMY SCHULLER HITCHCOCK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-100 JAM
11
                                    Plaintiff,          STIPULATION AND ORDER TO MODIFY
12                                                      BRIEFING SCHEDULE
                               v.
13                                                      DATE: June 11, 2019
     SCOTT STEPHEN HOWARD,                              TIME: 9:15 a.m.
14                                                      COURT: Hon. John A. Mendez
                                    Defendant.
15

16
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
17
     through defendant’s counsel of record, hereby stipulate as follows:
18
                1. On April 16, 2019, defendant filed a Motion to Suppress Evidence and Statements in the
19
                    above-captioned case. ECF 29. This Motion was noticed for June 11, 2019 before this
20
                    Court.
21
                2. By previous stipulation and order, the government’s Opposition was to be filed on May
22
                    14, 2019. The defendant’s Reply, if any, was to be filed on May 28, 2019.
23
                3. The parties now stipulate and jointly request that the briefing schedule be modified as
24
                    follows:
25
                       a. The government’s Opposition is to be filed no later than May 21, 2019.
26
                       b. Defendant’s Reply, if any, is to be filed no later than June 4, 2019.
27
                4. The noticed June 11, 2019 hearing date is to remain the same
28


      STIP AND [PROPOSED] ORDER TO MODIFY BRIEFING       1
      SCHEDULE
 1

 2   Dated: May 9, 2019                              MCGREGOR W. SCOTT
                                                     United States Attorney
 3

 4                                                   /s/ AMY SCHULLER HITCHCOCK
                                                     AMY SCHULLER HITCHCOCK
 5                                                   Assistant United States Attorney
 6
     Dated: May 9, 2019                              /s/ LEXI NEGIN
 7                                                   LEXI NEGIN
                                                     Assistant Federal Defender
 8
                                                     Counsel for Defendant
 9                                                   SCOTT STEPHEN HOWARD

10
                                          FINDINGS AND ORDER
11
          IT IS SO FOUND AND ORDERED this 10th day of May, 2019.
12

13                                                       /s/ John A. Mendez
                                                    THE HONORABLE JOHN A. MENDEZ
14                                                  UNITED STATES DISTRICT COURT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIP AND [PROPOSED] ORDER TO MODIFY BRIEFING    2
     SCHEDULE
